PER CURIAM.
Jennifer Hursh appeals the trial court’s order denying her petition for a domestic violence injunction against her children’s father, Ronald Asner. While Hursh complains of several trial court errors, after carefully reviewing the entire record, we find no abuse of discretion by the trial court. Although the evidence was in significant conflict, Hursh had the ultimate burden of proof. Apparently, the trial court concluded she failed to prove her allegations.
AFFIRMED.
PALMER, ORFINGER and TORPY, JJ., concur.